334 F.2d 582
118 U.S.App.D.C. 192
HIGH POINT TELEVISION COMPANY, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, SouthernBroadcasters, Inc., Intervenor.JEFFERSON STANDARD BROADCASTING COMPANY, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, SouthernBroadcasters, Inc., Intervenor.Hargrove BOWLES, Jr., et al., d/b as Tricities BroadcastingCompany, Appellants,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, SouthernBroadcasters, Inc., Intervenor.Hargrove BOWLES, Jr., et al., d/b as Tricities BroadcastingCompany, Appellants,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
Nos. 17391, 17394, 18192, 18214.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1964.Decided May 14, 1964.

Mr. Philip J. Hennessey, Jr., Washington, D.C., with whom Messrs. Howard J. Schellenberg, Jr., and Philip J. Hennessey III, Washington, D.C., were on the brief, for appellant in No. 17391.
Mr. R. Russell Eagan, Washington, D.C., with whom Messrs. Reed T. Rollo and James M. Johnstone, Washington, D.C., were on the brief, for appellant in No. 17394.
Mr. Robert L. Heald, Washington, D.C., with whom Messrs. Richard Hildreth and Marvin Rosenberg, Washington, D.C., were on the brief, for appellants in Nos. 18192 and 18214.
Mr. Daniel R. Ohlbaum, Associate Gen. Counsel, F.C.C., with whom Messrs. Max D. Paglin, Gen. Counsel at the time the brief was filed, and Arthur B. Goodkind, Counsel, F.C.C., were on the brief, for appellee.  Mrs. Ruth V. Reel, Counsel, F.C.C., also entered an appearance for appellee.
Mr. Herbert E. Forrest, Washington, D.C., with whom Mr. Edward P. Morgan, Washington, D.C., was on the brief, for intervenor in Nos. 17391, 17394 and 18192.
Before BASTIAN, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
Four competing applicants were heard by the Federal Communications Commission on applications for a TV station on Channel 8 at High Point, North Carolina.  The Examiner recommended an award to Tricities Broadcasting Company; the Commission rejected this recommendation and granted the application to Southern Broadcasters, Inc., intervenor here.  All four applicants were found by the Commission to possess the necessary basic qualifications.


2
Our review satisfies us that the Commission's conclusion is not without substantial evidentiary basis and we find no error in the criteria employed by the Commission.  Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


3
We have examined the other contentions raised by appellants and find no error.


4
Affirmed.